       Case: 3:19-cv-00887-bbc Document #: 35 Filed: 11/10/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
FRANKLIN KLEIN,
                                                                ORDER
                            Plaintiff,
                                                              19-cv-887-bbc
              v.

PAULINE HULSTEIN, AMANDA KRAGNESS,
TAMMY MAASEN AND WADE PULHAM,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Franklin Klein, who is incarcerated at New Lisbon Correctional

Institution, is proceeding on claims that staff at the Jackson Correctional Institution failed

to provide him the low bunk restriction that was prescribed for his vertigo and seizures, in

violation of his rights under the Eighth Amendment and state negligence law. Before the

court is plaintiff’s motion to strike defendants’ answer and for default judgment on the

ground that defendants failed to respond to his July 15, 2020 discovery requests. Dkt. #29.

The motion will be denied.

       Plaintiff’s requests for interrogatories were postmarked July 15, 2020, and defendants’

responses were due August 14, 2020. Fed. R. Civ. P. 33(b)(2) (requiring party to respond

to discovery request within 30 days unless parties stipulate or court orders otherwise). On

July 30, defense counsel sent plaintiff a letter, asking for a two-week extension of the

response deadline. Dkt. #29-1. Plaintiff did not respond to the request. On September 3,

2020, defense counsel sent plaintiff another letter, apologizing for the delay, explaining that

limited staffing and the COVID-19 pandemic were responsible for the delay and stating that



                                              1
        Case: 3:19-cv-00887-bbc Document #: 35 Filed: 11/10/20 Page 2 of 3




he would be happy to extend plaintiff’s September 18, 2020 deadline for disclosing expert

witnesses, if necessary. Dkt. #29-2. Defendants Maasen, Kragness and Pulham responded

to plaintiff’s requests for interrogatories on September 9, 2020.           Dkt. #32-2 at 1.

Defendant Hulstein mailed her responses on September 25, 2020. Id. at 49.

       Rule 37(b) of the Federal Rules of Civil Procedure provides that a court may impose

sanctions if a party or party’s officer fails to obey an order to provide discovery. In addition,

the court has inherent authority to sanction misconduct. Ramirez v. T&H Lemont, Inc.,

845 F.3d 772, 775 (7th Cir. 2016). The court has not issued an order compelling

defendants to produce discovery in this case. Moreover, before dismissing a suit as a

sanction, the court must find that defendants acted willfully, in bad faith, or were “at fault”

for failing to respond to plaintiff’s discovery requests. Id. at 776. Fault, in contrast to

willfulness or bad faith, does not require a showing of intent, but presumes that the

sanctioned party had “extraordinarily poor judgment” or gross negligence, rather than mere

mistake or carelessness. Id. Plaintiff has not shown bad faith, willfulness or fault on the part

of defendants. Defense counsel contacted plaintiff in a timely manner, before the expiration

of the discovery deadline, and explained that circumstances beyond his control were causing

the delay. In addition, plaintiff has not shown that the 42-day delay prejudiced him in any

significant way. Accordingly, plaintiff’s motion to strike defendants’ pleadings and for a

default judgment will be denied.




                                               2
      Case: 3:19-cv-00887-bbc Document #: 35 Filed: 11/10/20 Page 3 of 3




                                     ORDER

      IT IS ORDERED that plaintiff Franklin Klein’s motion to strike and for default

judgment, dkt. #29, is DENIED.

      Entered this 10th day of November, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________
                                             BARBARA B. CRABB
                                             District Judge




                                         3
